LILES, Acting Chief Judge.
Appellee was charged with the crime of carrying a concealed firearm pursuant to Ch. 69-306, § 2, § 790.01(2), Fla.Laws 1969, which provides:
“(2) Whoever shall carry a concealed firearm, as defined herein, on or about his person, shall be guilty of a felony and upon conviction shall be punished by imprisonment in the state penitentiary for not more than five (5) years or by *302fine of not more than ten thousand dollars ($10,000.00), or by both such fine and imprisonment.”
The circuit court granted appellee’s motion to dismiss and transferred the cause to the Civil and Criminal Court of Record of Pinellas County for the reason that the circuit court lacked jurisdiction. We do not agree and reverse.
The appellee was charged with carrying a concealed firearm, which now constitutes a felony, compare Fla.Stat.1967 § 790.01, F.S.A. (amended as of October 1, 1969), and the circuit court therefore has jurisdiction. Had the appellee been charged with carrying a concealed weapon under Ch. 69-306, § 2, § 790.01(1), Fla.Laws 1969, then the civil and criminal court would have had jurisdiction.
Reversed and remanded.
PIERCE, and MANN, JJ., concur.